On Petition for Rehearing.

Garrigues, J.,
delivered the opinion of the court.
Plaintiff claimed in the court below that the twenty-three reservoirs involved herein, of defendants in error, were not entitled to storage priorities, and moved to exclude them from the recommended and final decree, upon the ground that they had made no direct independent appropriation from the river for storage, but had only stored the ditch water diverted from the river by the ditches, upon their decreed ditch appropriations, and it asked that the claims filed by the claimants of these reservoirs, defendants in error, be dismissed out of court. This motion was denied, and March 18, 1912, the court entered a final decree settling *544the date and priority number of the reservoirs here involved as follows:
Name of Reservoir. Priority
No. Date.
Smith Reservoir..................6 Feb. 27, 1881
Wilson Reservoir .................7 Apr. 1, Í881
Cemetery Reservoir ..............8 July 15, 1881
Welch Reservoir No. 1............9 Oct. 1, 1881
Welch Reservoir No. 2............83 ' Nov. 25, 1888
Welch Reservoir No. 5............24 Nov. 25, 1888
Welch Reservoir No. 1)
Apr. 17, 1902 Welch Reservoir No. 2) 1st Enl. .. .31
Welch Reservoir No. 5)
Feb. 1, 1904 Welch Reservoir No. 3) as one ... .37
Welch Reservoir No. 4)
Huppe Reservoir.................11 May 22, 1882
Sunny Slope Reservoir............12 July 1, 1882
Fairport Reservoir...............13 July 10, 1882
Strever Reservoir................14 Aug. 10, 1882
Hummel Reservoir ...............15 Nov. 20, 1882
Berthoud Reservoir ..............16 Dec. 1, 1882
De France Reservoir..............17 ' Mar. 19, 1883
Coleman Reservoir ...............18 Apr. 1, 1883
Klein Reservoir..................19 May 1, 1883
Foster & Motz Reservoir..........20 Nov. 1, 1884
Loveland Lat. Lake Reservoir......21 Apr. 1, 1885
Loveland & Greeley Reservoir......26 Jan. 14, 1893
Fagan Reservoir.................28 Nov. 1, 1897
Loveland Reservoir ..............29 Sep. 15, 1898
Rist & Benson Reservoir..........35 Apr. 26, 1903
McCormick Reservoir ............36 May 27, 1903
■ All the defendants in error embraced, in the aggregate, 19 claimants owning 23 reservoirs which we inadvertently in our former opinion spoke of as the 19 reservoirs of de*545fendants, instead of the 23 reservoirs of the 19 claimants. This inaccuracy is wholly immaterial, but in this respect the opinion will be modified and corrected.
March 7, 1914, plaintiff filed in the court below its petition and statement for review in the Supreme Court, stating among other things that at no time had any of the reservoirs of defendants in error been independent appropriators of water, for storage, from the river, but that the water consumers from the Handy and Louden ditches had stored in these reservoirs-the decreed appropriations of the ditches for direct irrigation, at such times as the ditches were carrying the decreed ditch water only, and that the reservoirs were not entitled to storage decrees based thereon ; that the owners of these reservoirs who should be made defendants in error, were: Herman Huppe, Hugo Huppe and Henry Huppe, owners of the Huppe reservoir; T. C. Bunyan, owner of the Hummel reservoir; L. G. Strever, George W. Wilson and C. L. Wilson, owners of the Strever reservoir; S. J. Wilson, owner of the Wilson reservoir; Robert T. Foster and George C. Mo.tz, owner of the Foster and Motz reservoir; Lovilo Fagan, owner of the Fagan reservoir; W. H. McCormick, owner of the McCormick reservoir; Jacob Klein, owner’of the Klein reservoir; Francis W. Loveland, owner of the Loveland Lateral Reservoir; Allison H. De France, owner of the DeFrance reservoir; William K. Coleman, William M. Lyons, Joseph L. Noble and Herbert Nichols, owners of the Coleman reservoir; The Handy Ditch and Reservoir Company, a corporation, (Successors to the Handy Ditch Company mentioned in said decree), owners of the Welch reservoirs; The Loveland Lake and Ditch Com•pany, a corporation, owner of the Loveland reservoirs; W. T. W. Smith, owner of the W. T. W. Smith reservoir; The Sunny Slope Reservoir Company, a corporation, owner of the Sunny Slope reservoir; W. H. Turner, owner of the Town of Berthoud reservoir; The Rist and Benson Reser*546voir Company, a corporation, owner of the Rist and Benson reservoir; The Fairport Reservoir and Ditch Company, a corporation, owner of the Fairport reservoir; The Cemetery Lake Reservoir Company, a corporation, owner of the Cemetery Lake reservoir, and prayed that an order be entered allowing a review by the Supreme Court of the findings and decrees of and concerning all of said reservoirs, and that plaintiff might join all the claimants thereof as defendants in error for the purpose of this review. After hearing the petition, the court entered an order allowing a review against all the owners of these reservoirs, and specifically naming them as appellees.
Plaintiff assigned errors on the allowance of each decree awarded to the reservoirs of all the defendants. These are practically the same in each instance, the one against the Rist and Benson reservoir being as follows:
“The court erred in overruling the exceptions and objections of the plaintiff in error made concerning the Rist and Benson reservoir, owned by the Rist and Benson Reservoir Company, to which ruling plaintiff in error duly excepted; and the court further erred in making any finding or decree awarding any priority to said reservoir, and in rendering any decree in favor of said reservoir, for that it appears from the evidence herein that said reservoir was not an independent appropriator of water from the river, nor had it ever been filled as such, but that any water stored therein by the owner thereof was received from water diverted by the Louden ditch under its decreed appropriations for direct irrigation, and not for storage, whereby no appropriation for storage has been made, and the court erred in entering a finding and decree in its favor, to which plaintiff in error then and there duly excepted.”
March 13, 1914, a writ of scire facias issued out of this court, directed to, among others, the Handy Ditch and Reservoir Company, owner of the Welch reservoirs, priorities *547Nos. 31 and 37; Lovilo Fagan, owner of the Fagan reservoir, priority No. 28; the Loveland Lake and Ditch Company, owner of the Loveland reservoir, priority No. 29; The Rist and Benson Reservoir Company, owner of the Rist and Benson reservoir, priority No. 35; and W. H. McCormick, owner of the McCormick reservoir , priority No. 36. In May, 1914, the Rist and Benson Reservoir Company, Lovilo Fagan, W. H. McCormick, the Loveland Lake and Ditch Company, and the Handy Ditch Company, each entered their written appearance, and acknowledged service of the scire facias. August 7, 1914, plaintiff filed its brief and argument of 57 pages devoted wholly to the assignment of error which had been its former contention in the court below, that no priority whatsoever should have been decreed to any of the reservoirs owned by any of the defendants in error, and specifically challenged the order of court awarding any decree to any of these reservoirs, and insisting, as it had done in the court below, that they should be stricken or excluded from the decree. Each and all of the defendants thoroughly understood plaintiff’s position and contention, that none of the reservoirs were entitled to decrees. In December, 1914, The Rist and Benson Reservoir Company, Fagan, McCormick, The Loveland Lake and Ditch Company, and The Handy Ditch and Reservoir Company, among others, filed briefs and arguments in answer to plaintiff’s brief and contention, in which they joined issue upon, and attempted to meet the challenge of plaintiff, and insisted their reservoirs were entitled to independent and distinct reservoir decrees.
It will be noticed from the tabulation, that the Greeley and Loveland reservoir belonging to plaintiff in error, is given priority No. 26, while these five defendants in error are given six junior priorities as follows, to-wit: Fagan reservoir, priority No. 28; Loveland reservoir, priority No. 29; Welch reservoirs 1, 2 and 5, first enlargement, priority *548No. 31; Rist and Benson reservoir, priority No. 35; McCormick reservoir, priority No. 36; Welch reservoirs 3 and 4, as one, priority No. 37.
These five defendants in error now for the first time, on petition for rehearing, insist that plaintiff is not and cannot be aggrieved or injuriously affected by these six junior reservoir decrees, therefore, they say, the court is without jurisdiction, upon error, to review the decretal orders awarding the six reservoir priorities, junior to plaintiff, which, they contend, no senior claimant can assail upon review, and for the first time they now ask that the writ of error as to them, be dismissed. The motion, even if well taken, comes too late. These defendants each knew plaintiff contended in the court below that they were entitled to no decrees. The issue there was marked and well defined; there was no other controversy before the court. A writ of error was sued out which challenged their right to any decree; they accepted service, entered their appearance and willingly accepted the challenge without objection. The opinion of the court being against their contention, they now, for the first time, upon petition for rehearing, say plaintiff is not aggrieved or injuriously affected by the decree, therefore this court is without jurisdiction in the premises. This claim is based upon section 27, laws of 1881, page 156, which in substance provides: Any party representing a reservoir affected by any portion of the decree, by which he may feel aggrieved, may have an appeal to the Supreme Court, and, in such case, the party desiring the appeal shall be the appellant, and the parties representing any one or more reservoirs, affecting in common adversely the interest of appellant, shall be the appellees. The appellant shall file a verified statement in writing in the District Court showing that appellant claims a valuable interest in the reservoir, stating its name, affected by some portion of the decree, also the names of the reservoirs, which by *549the decree derive an undue advantage in respect of priority, as against that represented by appellant; also setting forth the names of the parties claiming such other reservoirs, affected in common by the decree adversely to the interest of appellant, and praying that an appeal be allowed against such other parties as appellees. If the court on examination finds the statement to be in accordance with the statements of claim filed by the parties named as appellees, he shall approve the statement and make an order allowing the appeal, showing the names of the appellant and appellees, with the names of the reservoirs claimed by the appellant and appellees as shown by their several statements of claim filed before taking of testimony and fix the amount of the appeal bond. ”
We do not believe this court is without jurisdictión either of the subject matter or of the parties. Jurisdiction over the person was conferred by appearance. Upon review of a general adjudication decree settling priorities of the reservoirs upon the stream, this court certainly has jurisdiction over the subject matter which necessarily embraces the power to determine whether a reservoir is entitled to any decree at all. Defendants in error being before the court and joining voluntarily in the issue, this court has jurisdiction to order the decree corrected by omitting therefrom a reservoir which is entitled to no decree. The reservoirs of defendants in error are all. upon the same basis with regard to being filled by water decreed to ditches, which we said could not be made the basis for obtaining decreed reservoir appropriations, direct fnom the river, under the statute providing for a general adjudication of reservoir priorities. To this opinion we still adhere. To refuse 17 of these reservoirs decrees, which we. allow to six, when they are all in the same class and condition, and stand upon the same footing and basis, would at least be inconsistent. What the court would have done had the ques*550tion now raised been properly and seasonably presented, we are not called upon to determine. Defendants now for the first time upon petition for rehearing, having joined in error and filed briefs, cannot move to dismiss the writ of error upon grounds never before raised or called to our attention. Litigation must end somewhere. — Weil v. Nevitt, 18 Colo. 11, 31 Pac. 487; Orman v. Ryan, 25 Colo. 383, 55 Pac. 168; Nix v. Miller, 26 Colo. 211, 57 Pac. 1084; Lamar Canal Co. v. Amity Co., 26 Colo. 379, 58 Pac. 600, 77 Am. St. Rep. 261; Durango v. Chapman, 27 Colo. 170, 60 Pac. 635; Morgan v. King, 27 Colo. 542, 63 Pac. 416; Clipper M. Co. v. Eli M. & L. Co., 29 Colo. 388, 68 Pac. 286, 64 L. R. A. 209, 93 Am. St. Rep. 89; U. P. R. R. Co. v. Postal Co., 30 Colo. 146, 69 Pac. 564, 97 Am. St. Rep. 106.
Defendants ask that the case be remanded to the lower court with instructions that they be allowed to introduce evidence regarding certain alleged prescriptive rights. All the former opinion decides is that the impounding of ditch water diverted into a canal upon the ditch’s decree for direct irrigation cannot be made the basis for obtaining an independent and separate storage decree. In a special adjudication proceeding under the statute to settle the right upon the stream of the various reservoirs for storage use, acquired by priority of appropriation, the jurisdiction of the court is confined to a determination of the relative priorities of the reservoirs, and its decree must be based upon priority and not upon prescription. It is also asked that we remand the case generally for the taking of further testimony by defendants in error. This we cannot do. The first referee was appointed by the trial court in June, 1904, and began taking evidence in July, 1904. The matter remained open in court until March, 1912, when the final decree was signed, affording over seven years for the taking of testimony, giving defendants every opportunity to submit all their facts and evidence to the court.
*551Decided December 6, A. D. 1915.
Rehearing denied March 6, A. D. 1916.
Our attention has been called to the fact that certain reservoirs were awarded priorities senior to No. 26, regarding which there is no controversy, and the owners thereof are not parties to this review, to-wit: Boulder and Larimer Co., reservoir priority No. 4, first enlargement, priority No. 5, second enlargement, priority No. 25; Culver reservoir, priority No. 10; Rockwell reservoir, priority No. 22. It appears these reservoirs are located on the Little Thompson, a tributary which empties into the Thompson below all the ditches and reservoirs, so what we said in the former opinion about plaintiff’s reservoir being entitled to priority No. 4 on the Thompson, really makes no material difference; but inasmuch as the decree must be rewritten, the inaccuracy may be corrected.
The petition for rehearing will be denied and the cause remanded to the lower court with directions to re-write the decree of 1912, and exclude therefrom all the reservoirs of all the defendants in error involved in this review,- which are held to be without right to reservoir decrees, and to redraft the decree in accordance with the views herein expressed. -
Petition for rehearing denied.